Citation Nr: 0816948	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  02-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
plantar fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to March 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for plantar fasciitis of the right foot, 
and assigned a 0 percent, noncompensable disability rating 
for that disability.

In August 2006, the Board remanded the case to the RO for 
additional action.  The RO has addressed the remand 
instructions, and has returned the case to the Board for 
adjudication.


FINDINGS OF FACT

From the July 30, 2001, effective date for service 
connection, plantar fasciitis of the veteran's right foot has 
been manifested by pain on manipulation and use of the foot; 
those symptoms are not relieved by orthotics.


CONCLUSION OF LAW

From July 30, 2001, plantar fasciitis the veteran's right 
foot has met the criteria for a 10 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5276, 
5284 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating for Plantar Fasciitis of the Right Foot

The veteran has appealed the 0 percent, noncompensable rating 
that the RO assigned for her service-connected plantar 
fasciitis of the right foot.  VA assigns disability ratings 
based on the average impairment of earning capacity as 
determined by a schedule for rating disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since July 30, 2001, the 
effective date of the grant of service connection for plantar 
fasciitis of the right foot, and will consider whether staged 
ratings are warranted.

The RO has evaluated the plantar fasciitis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, as analogous to acquired 
flatfoot.  That code provides the following rating criteria:

Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances
Bilateral  
......................................
............ 50 percent
Unilateral  
......................................
.......... 30 percent

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities:
Bilateral  
......................................
............ 30 percent
Unilateral  
......................................
.......... 20 percent

Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral
   
.........................................
............................. 10 percent

Mild; symptoms relieved by built-up shoe 
or arch support ............................................... 0 
percent

The rating schedule also provides 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for foot injuries other than those 
addressed under other diagnostic codes.  Under that code, 
foot injuries are rated at 40 percent for actual loss of use 
of the foot, 30 percent if injury is severe, 20 percent if 
moderately severe, and 10 percent if moderate.

Plantar fasciitis is not the only service-connected 
disability of the veteran's right lower extremity.  Service 
connection is also established for right leg compartment 
syndrome and right leg fasciotomy.  The RO has assigned a 10 
percent rating for that disability.  Medical records from the 
later years of the veteran's service reflect ongoing 
treatment for the right leg and ankle disorder, and for right 
foot pain.  The veteran underwent right leg compartment 
release surgery in November 1998 and right leg fasciotomy in 
April 1999.  In September 1999, she reported that the 
orthotic that she used caused pain in her right foot.  A 
physical therapist recommended adjustment of the orthotic. 

In July 2000, the veteran had an orthopedic consultation for 
increasing cramps and pain in her right leg.  The orthopedist 
found that her right foot was normal on examination.

In July 2001, the veteran submitted a claim for service 
connection for plantar fasciitis of the right foot.  She 
reported that she had experienced that disorder during 
service, and had received orthotics and physical therapy.  
She stated that she had recently developed recurring problems 
with her right foot, and was seeking treatment, including an 
orthotic.

In a December 2001 statement, the veteran reported having 
plantar fasciitis in both feet since service.  She stated 
that she had pain in her feet with standing and walking.

In June 2002, the veteran had a hearing at the RO before a 
Decision Review Officer.  She reported that she had chronic 
pain in her right heel.  She indicated that she had used 
orthotics, and needed to get new ones, but that she continued 
to have pain in her right foot.

The veteran had a VA examination of her feet in December 
2002.  She reported having daily pain in her right foot, 
aggravated by prolonged standing or walking a quarter of a 
mile.  She stated that she used an orthotic, but it did not 
help.  The examiner noted tenderness in the plantar surface 
of the right foot, with no swelling.  The examiner's 
assessment was right foot plantar fasciitis.

In February 2003, the veteran had a VA podiatry consultation 
for pain in her right foot.  She stated that orthotics had 
helped in the past.  The examiner noted pain with palpation 
at the arch.  A steroid injection was made to treat the pain, 
and two types of orthotics were prescribed.  On follow-up in 
March 2003, the veteran reported that the injection had 
provided some relief for about two weeks, but that the pain 
had returned.  In March 2003 and May 2003, the examiner noted 
ongoing pain in the right arch.

In an August 2004 substantive appeal, the veteran reported 
that orthotics and steroid injections had not helped the pain 
due to plantar fasciitis in her right foot.  She stated that 
the pain was aggravated by any weight bearing.

On VA examination of the veteran's feet in November 2004, the 
veteran reported constant pain in her right foot.  She stated 
that the pain limited her endurance for walking to about 300 
feet.  She indicated that she took nonprescription pain 
medication that reduced, but did not eliminate, the pain.  
She related that she had intermittent swelling in that foot.  
She reported that she used orthotics, but that the right foot 
pain persisted.  She indicated that the right foot pain in 
caused her difficulty in her work as a dentist, which 
required considerable standing, and limited her leisure 
activities.

The examiner observed that the veteran had a normal gait, 
without a limp.  On motion of the right foot, the veteran 
reported pain in the sole and in the middle of the arch.  
There was no limitation of motion of the foot.  The veteran 
was able to walk five or six steps on her heels without 
grimacing; although she reported pain in the middle of her 
right foot with that action.  The plantar surface of the 
right foot did not have callous formation.  Right foot x-rays 
show possible mild early degenerative changes in the first 
metatarsophalangeal joint, without other abnormalities.

In April 2006, the veteran informed the RO that she had more 
information to provide to support her claim for a higher 
rating for plantar fasciitis.  She stated that she had 
continuing problems with that disorder, and needed to see a 
doctor for more treatment.  She indicated that she would send 
records of treatment that she received.  In August 2006, the 
Board remanded the veteran's case on the issue of the plantar 
fasciitis rating, for the RO to obtain the treatment records 
that the veteran had identified.

In March 2008, the veteran wrote that she had not scheduled 
further treatment by a podiatrist, as she learned that the 
available treatment was orthotics, which she already had.  
She indicated that she continued to have problems with 
plantar fasciitis despite using orthotics and buying new 
athletic shoes about every three months.  She indicated that 
plantar fasciitis changed her lifestyle because the plantar 
fasciitis and nerve damage in her right leg made her unable 
to walk long distances.  The veteran submitted two articles 
that described plantar fasciitis.

There is evidence of the veteran's right foot pain during and 
since service.  Right foot plantar fasciitis has been 
diagnosed.  The veteran has received and used orthotics to 
treat the plantar fasciitis; but she has consistently 
indicated that the orthotics did not relieve the pain.  As 
the right foot pain is not relieved by orthotics, her 
disability due to plantar fasciitis is more consistent with 
the criteria under Diagnostic Code 5276 for a 10 percent 
rating than those for a 0 percent rating.  Treatment and 
examination records have not shown that the veteran's right 
foot has swelling, callosities, or pain on manipulation and 
use that was accentuated such as to warrant a 20 percent 
rating under Diagnostic Code 5276.  The medical records have 
not shown the right foot disability to rise to the level of 
moderately severe, as would warrant a 20 percent rating under 
Diagnostic Code 5284.  For the period since the July 2001 
effective date for service connection, then, the record 
supports a 10 percent rating for the right foot plantar 
fasciitis.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
right foot plantar fasciitis do not necessitate referral of 
the rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations for that disability.  The 
veteran indicates that right foot pain causes difficulty, and 
requires adjustments, in her work as a dentist; but she has 
not indicated that the effects of the right foot disability 
rise to the level of marked interference with her employment.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in her possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that she was provided a meaningful opportunity to 
participate effectively in the processing of his claim such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The veteran was notified that service connection for plantar 
fasciitis of the right foot was awarded with an effective 
date of July 30, 2001, the date of her claim, and that a 0 
percent rating was assigned.  She was provided notice how to 
appeal that decision, and she did so.  In July 2004, she was 
provided a statement of the case that advised her of the 
applicable law and criteria required for a higher rating.  
She has demonstrated her actual knowledge of what was 
required to substantiate a higher rating in her argument 
included on her August 2004 substantive appeal.  Although she 
was not provided pre-adjudicatory notice that she would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, she was assigned the date of the 
claim as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  Moreover, the record shows that the 
veteran was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded her physical examinations, 
obtained medical opinions as to the severity of her right 
foot plantar fasciitis, and afforded her the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

From the July 30, 2001, effective date for service 
connection, a 10 percent disability rating for plantar 
fasciitis of the right foot is granted, subject to the laws 
and regulations controlling the disbursement of monetary 
benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


